DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-5 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 5 are objected to because of the following informalities:  
Claims 1 recites “…at least one time-varying power load” in line 7 and “the at least one power load” in line 12.  Hence, the limitation of “at least one time-varying power load” in line 12 should read “the at least one time-varying power load” to reflect antecedence for the limitation in line 7; and has been interpreted as such for the purpose of examination.

Claim 1 recites “an available power” in line 14 and “the available energy” in line 16.  Hence the limitation of “the available energy” in line 16 should read “the available power” to reflect antecedence for the limitation in line 14 (i.e. the claim appear to recite two different terms for the same limitation); and has been interpreted as such for the purpose of examination.

Claim 1 recites “an available power” in line 14 and claim 2 recites “an available power” in line 6.  Hence the limitation of “an available power” in claim 2 should read “the available power” to reflect antecedence for the limitation in claim 1; and has been interpreted as such for the purpose of examination.  

Claim 1 recites “an available power” in line 14 and claim 2 recites “an available power” in line 86.  Hence the limitation of “an available power” in claim 2 should read “the available power” to reflect antecedence for the limitation in claim 1; and has been interpreted as such for the purpose of examination.  (Examiner’s Note: The Examiner recognizes the limitation of “determining” … is further limited by the use of “energy harvester identifications”).

Claim 2 recites “at least one time-varying energy harvester” in lines 3-4 and claim 5 recites “the at least one energy harvester” in line 4.  Hence the limitation of “the at least one energy harvester” in claim 5 should read “the at least one time-varying energy harvester” to reflect antecedence for the limitation in claim 2; and has been interpreted as such for the purpose of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a non-transitory computer-readable medium, therefore is a machine, which is at statutory category of invention.

At step 2A, prong one, the claim recites “determining based on the plurality of power load identifications a power requirement required to complete the mission plan using the at least one power load”; “determining based at least in part on the mission plan and the plurality of energy storage device identifications an available power for the mission”; and “scheduling the at least one activity along the at least one route based on the power requirement and the available energy”.

	The limitations of “determining based on the plurality of power load identifications a power requirement required to complete the mission plan using the at least one power load” and “determining based at least in part on the mission plan and the plurality of energy storage device identifications an available power for the mission”, as drafted, are processes, under their broadest reasonable interpretation covers performing the limitations in the mind.  Wherein, nothing in the claims precludes the steps from being practically performed in the mind.  For example, “determination” in the context of the claim encompasses an assessment of data to determine desired information.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
The limitation of “scheduling the at least one activity along the at least one route based on the power requirement and the available energy”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “scheduling” in the context of the claim encompasses an evaluation of two pieces of data to determine desired information of a plan.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “instructions that, when executed by a computer”; “receiving a mission plan for a mission, the mission plan comprising at least one activity and at least one route, each route of the at least one route comprising at least one time and at least one location”; “receiving a plurality of power load identifications for at least one time-varying power load for use in the mission plan”; and  “receiving a plurality of energy storage device identifications for at least one energy storage device”.

The “instructions that, when executed by a computer” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitations of “receiving a mission plan for a mission, the mission plan comprising at least one activity and at least one route, each route of the at least one route comprising at least one time and at least one location”; “receiving a plurality of power load identifications for at least one time-varying power load for use in the mission plan”; and  “receiving a plurality of energy storage device identifications for at least one energy storage device” are recited at a high level of generality and represent mere data gathering that is necessary for use in the recited judicial exception of “scheduling”.  The receiving of a mission plan, plurality of power load identifications, and energy storage device identifications are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data. (see MPEP 2106.05(g))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the element of “instructions that, when executed by a computer”, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The limitations of “receiving”, as previously discussed with respect to the integration of the abstract idea into a practical application, represent an insignificant extra-solution activity of data gathering.  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

As per claim 2, the claim recites “receiving a plurality of energy harvester identifications for at least one time-varying energy harvester ...” for use in determining an available power for the mission.  

At step 2A, prong one, the claim recites determining an available power for the mission.

	The limitation of determining an available power for the mission, as drafted, is a process, under their broadest reasonable interpretation covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the steps from being practically performed in the mind.  For example, “determination” in the context of the claim encompasses an assessment of data to determine desired information.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “receiving a plurality of energy harvester identifications for at least one time-varying energy harvester ...”.

The limitation of “receiving a plurality of energy harvester identifications for at least one time-varying energy harvester ...” is recited at a high level of generality and represents mere data gathering that is necessary for use in the recited judicial exception of “scheduling”.  Hence, the “receiving” represents no more than an insignificant extra-solution activity of gathering data. (see MPEP 2106.05(g))

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the element of “receiving”, amounts to no more than mere data gathering that represents an insignificant extra-solution activity of data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional element individually and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

As per claim 3, the claim recites “… a power load database of time-varying power loads comprising the plurality of power load identifications and a plurality of power consumption profiles …”; “… an energy storage device database comprising the plurality of energy storage device identifications for at least one energy storage device and a plurality of energy storage device profiles …”; and “… accessing at least one of the power load database and the energy storage device database”.

At Step 2A, prong two the judicial exception is not integrated into a practical application.

	The limitations of databases are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

	The limitation of “… accessing at least one of the power load database and the energy storage device database” is recited at a high level of generality and represent mere data gathering that is necessary for use in the recited judicial exception of “scheduling”.  The accessing of the databases is recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data. (see MPEP 2106.05(g))

Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of databases, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The limitation of “accessing”, as previously discussed with respect to the integration of the abstract idea into a practical application, represents an insignificant extra-solution activity of data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

As per claim 4, the claim recites “… an energy harvester database of time-varying energy harvesters comprising the plurality of energy harvester identifications and a plurality of power production profiles…”; and “… accessing the energy harvester database”.

At Step 2A, prong two the judicial exception is not integrated into a practical application.

	The limitation of the database is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

	The limitation of “… accessing the energy harvester database” is recited at a high level of generality and represents mere data gathering that is necessary for use in the recited judicial exception of “scheduling”.  The accessing of the database is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data. (see MPEP 2106.05(g))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the element of the database, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The limitation of “accessing”, as previously discussed with respect to the integration of the abstract idea into a practical application, represents an insignificant extra-solution activity of data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

As per claim 5, the claims recites “… a power manager communicating with the at least one time-varying power load, the at least one energy storage device, and the at least one energy harvester”.

At Step 2A, prong two the judicial exception is not integrated into a practical application.

The limitation of the power manager (i.e. a “standard device”; U.S. Patent Publication No. 2021/0160682 A1 (instant application): pg. 4, par. [0031]) is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

	The limitation of “… communicating with the at least one time-varying power load, the at least one energy storage device, and the at least one energy harvester” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the element of the power manager, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

	With respect to limitation of “… communicating with the at least one time-varying power load, the at least one energy storage device, and the at least one energy harvester”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to power/energy management and mission planning.

U.S. Patent Publication No. 2008/0183345 A1 discloses a method for determining a mission plan for a powered system having at least one primary power generating unit when a desired parameter of the mission plan unobtainable and/or exceeds a predefined limit.

U.S. Patent Publication No. 2014/0152090 A1 discloses an operation and/or power of a plurality of energy loads and/or energy supplies configured to supply power to the energy loads are managed in a coordinated manner.

U.S. Patent Publication No. 2014/0183947 A1 discloses apparatus and a method are provided for managing energy harvested from one or more environmental sources and using the harvested energy to power an electronic device. 

U.S. Patent Publication No. 2016/0363456 A1 discloses a vehicle energy management systems that allows a pilot or a driver to plan and adjust his/her activities during a travel.

U.S. Patent Publication No. 2019/0326764 A1 discloses a technique for power an apparatus during a mission includes powering the apparatus with a first energy storage device during a first mission segment of the mission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117